DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 and 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Although claims 1-4, 8-11 and 15-18 are all directed to one of the four statutory categories of invention, the claims recite a number of steps of determining / adjusting certain scores (e.g., “determine a positive structural score”, “determine a negative structural score”, “adjust each positive structural score”, “adjust each negative structural score”), which could be performed in human mind or with a pen / a piece of paper. The dependent claims further recite steps for data manipulation related to the abstract idea of calculating certain values / parameters that are part of the abstract idea of mental process. These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mental process.  

Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application. The claims do recite “a processor” / “a memory” which are well-known elements of a general computer. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

	Furthermore: an element found to amount to insignificant extra solution activity in step 2A of the subject matter eligibility analysis must be evaluate in step 2B to determine whether the element is well-understood, routine, and conventional. The step of receiving a knowledge graph from a knowledge base is a routine step of using a knowledge base. This limitation is well-understood, routine and conventional in the field. Therefore, that recited element does not amount to significantly more than an abstract idea.  

Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Dependent claims 5, 12 and 19 further limit their corresponding independent claims 1, 8 and 15. These dependent claims recite limitations by determining a trained model and using the trained model to determine the likelihood score of a link between two nodes. The limitations recited in these dependent claims qualify “significantly more” consideration because training a model and then used the trained model are meaningful limitations beyond generally linking he use of the judicial exception to a particular technological environment. Claims 6, 7, 13, 14 and 20 further limit claims 5, 11 and 19 respectively. 

	There is no rejection to the claims 1-20 over prior art references. A claimed invention defined by each of independent claim 1, 8 or 15 is related to a concept of predicting a missing link between two nodes in a knowledge graph. The examiner discovered several prior art references that have a concept of determining a missing link between nodes in a knowledge graph (See attached PTO-892 form). However, independent claims recite detailed limitations by defining a series of ordered steps of determining a likelihood score of a link based on a significance loss value. The prior art references of the record, either alone or in combination, does not teach or suggest the detailed limitations recited in each of independent claims. Therefore, prior art of record fails to anticipate or render obvious the claimed invention.  Independent claims maybe allowable if overcome the rejection under 35 U.S.C. §101 set forth in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659